Citation Nr: 1435256	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for PTSD.

Following receipt of the Veteran's notice of disagreement, the RO expanded the issue to include an acquired psychiatric disorder.  The Board notes that the Veteran has multiple prior denials of claims for service connection for a "nervous condition" and "acquired neuropsychiatric disorder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In November 2013 the Veteran submitted a Statement in Support of Claim asking for a videoconference hearing before the Board from the RO in Milwaukee, Wisconsin.  Because such hearings are scheduled by the RO, remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

